Exhibit 10.2
FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
AND JOINT ESCROW INSTRUCTIONS
     This First Amendment to Purchase and Sale Agreement and Joint Escrow
Instructions (“First Amendment”), dated as of June 8, 2011, is made between
OLATHE HOUSING ASSOCIATES LIMITED PARTNERSHIP, a Kansas limited partnership
(“Seller”), and STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Buyer”), with reference to the following facts:
     A. Seller and Buyer entered into that certain Purchase and Sale Agreement
and Joint Escrow Instructions dated May 3, 2011 (the “Agreement”), for the
purchase and sale of that certain real property located in Olathe, Kansas,
consisting of two hundred twenty (220) apartment units situated thereon,
together with all structures, improvements, machinery, fixtures and equipment
affixed or attached thereto, and other tangible and intangible real and personal
property rights related thereto, all as more particularly described in the
Agreement (collectively, the “Property”).
     B. Buyer and Seller now desire to extend the Due Diligence Period and to
further amend the Agreement as set forth below. Except as otherwise expressly
defined in this First Amendment, all initially capitalized terms used in this
First Amendment have the same meanings as in the Agreement.
     THEREFORE, for valuable consideration, the receipt and adequacy of which is
hereby acknowledged, the parties agree to amend the Agreement as follows:
     1. Due Diligence Period. Notwithstanding anything to the contrary contained
in the Agreement, the Due Diligence Period, as such term is defined in
Section 7.4 of the Agreement is hereby extended until 5:00 p.m. California time
on June 15, 2011 (“Extended Due Diligence Period”). Accordingly, all references
to the “Due Diligence Period” throughout the Agreement shall refer to the
“Extended Due Diligence Period”.
     2. Counterparts; Copies. This First Amendment may be executed and delivered
in any number of counterparts, each of which so executed and delivered shall be
deemed to be an original and all of which shall constitute one and the same
instrument. Electronic, photocopy and facsimile copies of signatures may be used
in place and stead of original signatures with the same force and effect as
originals.
     3. Conflicts. If any conflict between this First Amendment and the
Agreement should arise, the terms of this First Amendment shall control.
     4. Continuing Effect. There are no other amendments or modifications to the
Agreement other than this First Amendment. Except as expressly amended by this
First Amendment, the Agreement shall remain in full force and effect and is
hereby ratified and reaffirmed.

1



--------------------------------------------------------------------------------



 



     5. Authority. The individual(s) executing this First Amendment on behalf of
each party hereto hereby represent and warrant that he/she has the capacity,
with full power and authority, to bind such party to the terms and provisions of
this First Amendment.
     6. Attorneys’ Fees. In any action to enforce or interpret the provisions of
this First Amendment, the prevailing party shall be entitled to an award of its
attorneys’ fees and costs.
     NOW THEREFORE, the parties have executed this First Amendment as of the
date first written above.

     
SELLER:
  BUYER:
 
   
OLATHE HOUSING ASSOCIATES
LIMITED PARTNERSHIP,
a Kansas limited partnership
  STEADFAST ASSET HOLDINGS, INC., a California corporation

                          By:   MRV, Inc.,       By:   /s/ Ana Marie del Rio    
 
                 
 
        its General Partner           Name: Ana Marie del Rio    
 
                  Its: Secretary    
 
  By:   /s/ Jeffrey L. Ungerer                
 
     
 
               
 
      Name: Jeffrey L. Ungerer                
 
      Its: VP / CFP / General Counsel                

2